Case 1:20-cv-03315-ER Document 54-24 Filed 05/27/20 Page 1 of 4




               EXHIBIT 24
        Case 1:20-cv-03315-ER Document 54-24 Filed 05/27/20 Page 2 of 4

                

                                            U.S. Department of Justice
                                            Federal Bureau of Prisons
                                            Health Services Division

                                            Washington, D.C. 20534

                                            February 29, 2020

MEMORANDUM FOR All CLINICAL DIRECTORS
               ALL HEALTH SERVICES ADMINISTRATORS
               ALL QUALITY IMPROVEMENT/INFECTION PREVENTION
                     CORDINATORS
                                         Digitally signed by JEFFERY ALLEN
                  Jeffery D.Allen. M.D.  Date: 2020.02.29 11:23:25 -05'00'
FROM:          Jeffery D. Allen, M.D., Medical Director
               Health Services Division

SUBJECT:             Guidance Update for Coronavirus Disease 2019
                     (COVID-19)

This memorandum serves to update the Bureau of Prisons’ guidance
related to Coronavirus Disease 2019 (COVID-19), previously
referred to as the 2019 Novel Coronavirus Infection (2019-nCoV)
and described in memos dated January 31, 2020. This change in
nomenclature aligns with the new World Health Organization and
Centers for Disease Control and Prevention (CDC) terminology. Of
note, the virus that causes COVID-19 is now referred to as SARS-
CoV-2.

COVID-19 now demonstrates person-to-person spread and is
occurring in a growing number of locations outside of China,
including the U.S. The vast majority of U.S. cases to date have
been travel-related, with only three cases of person-to-person
transmission known to have occurred within the U.S. However, the
situation is evolving rapidly; several additional cases of
suspected community transmission have been reported in the last
24 hours. Although the risk of transmission in the U.S. is still
considered low, current global circumstances suggest that the
virus is likely to cause a pandemic. In response, BOP
institutions need to continue screening for COVID-19 risk
factors and symptoms and be prepared for a possible pandemic and
managing a case of COVID-19 in either staff or inmates.

In addition to the guidance provided in the previous memos, the
BOP recommends the following.

1. Perform COVID-19 screening of all new inmate admissions to the
   BOP early during the intake screening process.

 20 Civ. 3315                Subject to Protective Order             MCC 1726
       Case 1:20-cv-03315-ER Document 54-24 Filed 05/27/20 Page 3 of 4



      a. The inmate screening tool has been modified to
         incorporate new guidance from the CDC to assist in
         efficiently accomplishing this task. If used,
         institutions should replace prior versions of the
         screening tool with this current version (attached).
      b. Separate out and place a regular surgical mask on any
         inmate arriving to an institution with symptoms of acute
         respiratory illness. Having a supply of these masks and
         other personal protective equipment (PPE) readily
         available in the screening area is recommended.
      c. Have a means available in R&D for inmates to accomplish
         hand hygiene / washing upon arrival.
2. Educate staff about COVID-19 and screen staff with potential
   risk factors in accordance with the revised staff screening
   tool (attached).
3. Assure fit-testing for use of the N-95 respirator mask is
   being conducted at institutions. A current list of fit-tested
   personnel should be established and maintained in Ops Planner.
4. Disseminate education and provide demonstrations on
   appropriate procedures for donning and doffing of PPE.
5. Establish communication with local public health authorities
   for reporting and management procedures, to include a
   determination of where to send, suspected COVID-19 cases,
   Persons Under Investigation (PUIs) or quarantined inmates who
   develop signs or symptoms of illness.
6. Utilize the Pandemic Influenza Plan to initiate preparations
   for a potential COVID-19 pandemic.
      a. Meet with executive staff leadership to determine where
         persons with COVID-19 risk factors would be quarantined
         in the facility, if needed.
      b. Establish baseline PPE supplies for gloves, surgical
         masks, N-95 respirator masks, face shields and gowns.
         Each institution should develop a current list of PPE
         supplies and maintain an accurate inventory in Ops
         Planner. Institutions should also move to purchase
         additional supplies, as necessary.
      c. Post a visitor notice alerting people with illness
         (fever, sore throat, cough, shortness of breath) not to
         visit. English and Spanish versions are attached.
      d. Initiate means for inmates to wash hands after arriving
         to R&D, prior to fingerprinting or other procedures.

The following items have been updated or added to align with CDC
guidance or definitions and to assist institutions to prepare
for potential COVID-19 suspects or illness. Please note the



20 Civ. 3315              Subject to Protective Order              MCC 1727
       Case 1:20-cv-03315-ER Document 54-24 Filed 05/27/20 Page 4 of 4




first two items are available on the Health Services Division
Infectious Disease Sallyport page.
   x 2019 Novel Coronavirus (COVID-19) Inmate Screening Tool
   x 2019 Novel Coronavirus (COVID-19) Staff Screening Tool
   x CDC COVID-19 education flyers (3)
   x Visitor notifications signs (2)
   x OSHA Respiratory Protection Program Toolkit, available at
     https://www.osha.gov/Publications/OSHA3767.pdf

Notify appropriate Regional and Central Office QIIPC
Consultants, Supervisory Occupational Medicine Physician or
Chief, Occupational Safety and Health Branch, as indicated on
the screening tools, of any inmates or staff identified with
exposure risk factors, with or without symptoms. They are also a
good point of contact for questions you may have regarding this
issue.

Please share this memorandum and associated attachments with
Executive Staff at your location. These resources and screening
tools will be posted and available on the HSD Sallyport web
page.

Attachments (7)

cc:   Assistant Directors
      Regional Directors
      Chris A. Bina, Sr. Deputy Assistant Director, HSD
      Sheila Kiernan, Sr. Deputy Assistant Director, HRMD
      Christopher Wade, Chief, Labor Relations
      BOP-HSD/Executive Assistant
      HSD Branch Chiefs / Chief Professional Officers
      Regional Medical Directors
      Regional Health Services Administrators




20 Civ. 3315              Subject to Protective Order              MCC 1728
